Citation Nr: 9914151	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left shoulder gunshot wound, currently evaluated as 
20 percent disabling.

4.  Entitlement to a compensable rating for residuals of 
malaria.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1942 to April 
1945.

On the substantive appeal filed in September 1995, pertaining 
to the claims for entitlement to increased ratings, the 
veteran indicated that he wished to present testimony in 
support of his claims at a RO hearing.  However, in the 
substantive appeal filed in February 1999, pertaining to the 
claim for entitlement to service connection, he indicated 
that he did not want a hearing.  In an accompanying 
statement, the veteran's representative clarified that the 
veteran did not want any type of hearing and desired to have 
his file forwarded to the Board of Veterans' Appeals (Board) 
without delay.

The Board observes that in a February 1998 decision, the RO 
denied service connection for ulcerative colitis on the basis 
that the veteran's claim for that benefit was not well 
grounded as there was no medical linkage shown either to 
service or to a service-connected disability.  Because the 
veteran did not perfect a substantive appeal regarding this 
denial, the Board does not have jurisdiction over the issue.  
However, we note that VA treatment records obtained 
subsequent to the February 1998 denial contain a July 1997 
opinion rendered by the veteran's treating psychiatrist to 
the effect that the veteran's bowel symptoms are related to 
his PTSD-generated anxiety.  Although this opinion was not 
actually contained in the claims file at the time of the 
February 1998 decision, any VA medical records are deemed to 
be constructively of record in VA adjudicative proceedings.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The July 1997 
opinion was thus constructively of record at the time of the 
February 1998 decision.  Because the Board does not have 
jurisdiction over this matter, it is referred to the RO for 
appropriate action.

Appellate consideration of the issue of entitlement to an 
increased rating for residuals of a gunshot wound to the left 
shoulder along with the merits of the issue regarding 
entitlement to service connection for headaches will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service medical records provide 
contemporaneous medical evidence of headaches subsequent to a 
period of unconsciousness during combat.

3.  The veteran has asserted he has experienced headaches 
ever since being knocked out during an explosion during 
service.

4.  The veteran has considerable industrial and social 
impairment resulting from PTSD.

5.  Manifestations of the veteran's PTSD do not include 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, obscure, or 
irrelevant speech, near-continuous panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene, or the inability to establish and maintain effective 
relationships.

6.  The evidence does not demonstrate the veteran has any 
impairment resulting from his exposure to malaria in service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A disability rating of 50 percent is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1995); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1998).

3.  A disability rating in excess of 50 percent is not 
warranted for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1998).

4.  A compensable disability rating is not warranted for 
residuals of malaria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for headaches.

The veteran contends service connection is warranted for 
headaches.  He asserts that his headaches were caused by 
concussion from a shell mortar in service and that he has 
always had bad nerve pain and headaches from this injury.  


History of the case

The veteran's service medical records include notations 
reflecting the veteran's symptoms and treatment after he 
received a shrapnel wound to his left shoulder during combat.  
According to these records, the veteran was rendered 
unconscious by the explosion and had complained of headaches 
in addition to shoulder pain afterward.  

Following his discharge from service, the veteran filed an 
application for compensation with the Boston, Massachusetts 
RO in May 1945.  Among other disabilities listed on the 
application, he claimed he had incurred a concussion from the 
explosion of a hand grenade which had resulted in headaches, 
ringing in his ears, and general nervousness.  The RO 
promulgated a November 1945 decision in response to this 
application, granting service connection for a mixed 
psychoneurosis.  The RO did not address the headache claim at 
all, as no mention of headaches or a claim for service 
connection for headaches is made in the November 1945 
decision or any of the subsequent decisions until the instant 
claim was filed.  The claim for entitlement to service 
connection for headaches has therefore remained open, or 
pending, since it was filed in May 1945.

The recent procedural history of the headache claim is as 
follows:  In the substantive appeal pertaining to the 
disability evaluation assigned to the veteran's gunshot wound 
residuals, filed in September 1995, the veteran averred that 
the impairment resulting from headaches should be included in 
the rating assigned to his gunshot wound residuals, as both 
disabilities arose from the same combat-related incident.  
The RO properly interpreted this statement as a claim for 
entitlement to service connection for headaches and 
promulgated a February 1998 decision addressing the claim.  A 
review of the February decision shows that the RO determined 
the claim was not well grounded on the basis that no current, 
chronic disability involving headaches was shown in the 
evidence of record.  Subsequently, VA treatment records 
reflecting complaints of headaches were received.  The RO 
then issued another decision in November 1998; this time 
holding that the claim was not well grounded as the veteran 
had not shown a nexus between headaches and service.  The 
veteran has perfected a timely appeal to the Board.  The RO 
has not addressed the merits of the case, but has limited its 
review to the issue of whether the claim is well grounded.  
The issue presented to the Board at this time, then, is 
whether the veteran's claim for entitlement to service 
connection for headaches is well grounded.


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Analysis

To be well grounded a claim need not be supported by evidence 
sufficient for the claim to be granted.  Rather, the law 
establishes only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. Oct. 7, 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Essentially, the evidence establishes that the veteran 
complained of headaches in service after having been injured 
in combat.  He filed a claim for entitlement to service 
connection for headaches after his discharge from service.  
Because the RO did not adjudicate or address his initial 
claim in 1945, the claim for entitlement to service 
connection for headaches has remained pending since that 
time.  Treatment records contained in the claims file reflect 
complaints of headaches at various points throughout the 
years and presently.  There is no medical opinion contained 
in the record demonstrating a connection between the 
concussion/loss of consciousness in service and the 
currently-shown headaches; it is this absence that the RO 
relied upon in denying the claim as not well grounded.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either the nature 
of his current headaches or any questions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In evaluating claims for service connection, due 
consideration shall be given to the places, types, and 
circumstances of a veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
service medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).  In the case of a veteran 
who participated in combat, as this veteran did, governing 
statute sets forth a three-step analysis for evaluating the 
evidence of record.  38 U.S.C.A. § 1154(b).  This provision 
has been interpreted by the Federal Circuit Court of Appeals 
as follows.  First, it must be determined whether there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
If these two conditions are met the veteran's evidence shall 
be accepted as "sufficient proof of service connection", 
even if no official record of such incurrence exists.  A 
factual presumption thus arises that the alleged injury or 
disease is service connected.  Lastly, it must be determined 
whether the government has met its burden of rebutting the 
presumption of service connection by "clear and convincing 
evidence to the contrary."  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996). 

In a similar case, the United States Court of Appeals for 
Veterans Claims (Court) reiterated the principle that a 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury pursuant to 
38 U.S.C. § 1154(b) and Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), must still submit sufficient evidence of a causal 
nexus between that in-service event and his current 
disability in order to establish a well-grounded claim as 
required by Caluza, supra.  Wade v. West, 11 Vet. App. 302 
(1998); see also Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996). 

As a layperson, the veteran is competent to affirm that he 
has suffered headaches ever since he was rendered unconscious 
by an explosion in service.  Falzone v. Brown, 8 Vet. App. 
398 (1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  In 
analyzing whether a claim for VA benefits is well grounded, 
the credibility of the veteran's assertions is presumed 
unless the evidence is inherently incredible or the matter is 
beyond the competence of the party so testifying.  King v. 
Brown, 5 Vet. App. 19 (1993).  Thus, medical evidence is not 
always required to establish a nexus between a claimed 
disability and service for purposes of establishing a well 
grounded claim; in some cases, depending upon the type of 
evidence and the nature of the claim being made, lay evidence 
can suffice to establish a nexus.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Subsequent manifestations of chronic diseases shown in 
service are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Chronic 
diseases, as defined in 38 U.S.C.A. § 1101 and 38 C.F.R. 
§ 3.309(a), include "organic diseases of the nervous 
system."  In this case, because it has not been established 
whether the veteran's headaches are chronic in nature or that 
they are related to service rather than to intercurrent 
causes, a grant of service connection under 38 C.F.R. 
§ 3.303(b) is not automatically mandated.  However, medical 
evidence in service indicates the presence of headaches after 
concussion and the veteran has affirmed that he has suffered 
headaches ever since that event.  Thus, in accordance with 
the holding in Savage, the Board is of the opinion that the 
combination of contemporaneous evidence of a combat-related 
injury and the veteran's statement of continuity of 
symptomatology since service serve to render his claim for 
entitlement to service connection for headaches well 
grounded.

Thus, the Board is of the opinion that the veteran has met 
the preliminary threshold of plausibility that his headaches 
might be related in some way to service.  A vital element of 
the substantiation discussed in Epps and Robinette is the 
execution of the Secretary's duty to assist a claimant once a 
well-grounded claim has been filed.  Therefore, the issue of 
entitlement to service connection for headaches will be 
addressed further in the REMAND portion of this decision.


Increased rating claims

The veteran generally contends that the disability ratings 
currently assigned to his service-connected disabilities 
underrepresent the actual level of impairment caused by these 
disabilities.  He also asserts that his earning capacity has 
been diminished by the disabling effects of PTSD and malaria 
residuals.  He therefore requests that increased ratings be 
assigned.

The veteran's claims for entitlement to increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions that his service-connected disabilities are 
greater are sufficient to make the claims plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed pursuant to the VA's statutory duty to 
assist the veteran in the development of these claims.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


Entitlement to an increased rating for post-traumatic stress 
disorder.

Law and regulations

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  New VA regulations codified in 
38 C.F.R. § 4.130, regarding the evaluation of 
neuropsychiatric disabilities became effective November 7, 
1996, before the promulgation of a final decision on the 
veteran's challenge regarding the initial disability rating 
assigned for PTSD.  61 Fed.Reg. 52695 (1996).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas, supra.  A legal 
opinion promulgated by the VA Office of the General Counsel 
held that whether the amended criteria for the evaluation of 
mental disorders are more beneficial to claimants than the 
prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  Thus, a 
comparison of the old regulatory criteria as applied to the 
facts of the veteran's case with the new regulatory criteria 
as applied to the facts is required by law.

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated utilizing 
the older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1995).  The 
criteria provided for evaluating impairment resulting from 
psychoneurotic disorders rated at 30 percent and higher were 
as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
In applying this standard, the VA 
interprets "definite" to mean "distinct, 
unambiguous, and moderately large in 
degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  [30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  As amended, the regulation 
reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1998).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (1998).  Lastly, the 
diagnoses of mental disorders are required to confirm to the 
guidelines set forth in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition (DSM IV).  38 C.F.R. § 4.125 (1998).


Facts and analysis

The veteran's service medical records reflect treatment for 
nervousness, tension, irritability, and impulses to "run and 
to fight."  Diagnoses of a constitutional psychopathic state 
and schizoid personality were assigned, and in March 1945, a 
medical board recommended discharge from service on the basis 
that the veteran was unfit for retention in the Marine Corps.  

The veteran filed an application for VA compensation in May 
1945, claiming he suffered from general nervousness, an 
unsettled feeling, and tenseness due to operational fatigue.  
He underwent a VA examination in August 1945, following which 
the examiner rendered diagnoses of a constitutional 
psychopathic state and a mixed type psychoneurosis, secondary 
to the constitutional psychopathic state.  By rating decision 
of November 1945, the RO granted service connection for a 
mixed psychoneurosis, secondary to a constitutional 
psychopathic state, and assigned a 30 percent disability 
rating.  

Subsequent to the grant of service connection, the record 
reflects that the veteran went through a rather turbulent 
period.  Between 1949 and 1957, the veteran was hospitalized 
upon numerous occasions, receiving various diagnoses 
including psychoneurosis, anxiety reaction, schizophrenic 
reaction, passive aggressive personality, and emotionally 
unstable personality associated with alcoholism.  In November 
1956, the veteran's case was referred to a board of two VA 
psychiatrists for diagnosis and evaluation.  The two 
psychiatrists concluded that the veteran suffered solely from 
a personality disorder.  Based upon this opinion, the RO 
reduced the disability rating assigned to the veteran's 
neuropsychiatric disability to 0 percent, effective in April 
1957.  The veteran appealed the reduction in the rating to 
the Board.  The Board upheld the reduction by decision of 
January 1958.

Subsequent to the 1958 Board decision, the veteran did not 
correspond with the VA regarding his psychiatric disorder 
until March 1994, when he filed the instant claim for 
entitlement to an increased disability rating, stating that 
his health had deteriorated due to his service-connected 
disabilities.  VA medical records dated between 1992 and 1994 
are of record.  They essentially reflect treatment for 
ulcerative colitis, although they contain diagnostic 
impressions of a neurosis and indicate that the veteran 
suffered from anxiety.  It does not appear, however, that he 
received any medical treatment for anxiety or other 
psychiatric symptomatology during this time period.  

Medical treatment reports dated in 1997 and 1998 show that in 
April 1997, the veteran sought help at a VA Medical Center 
Emergency Room for anger and depression.  The emergency 
personnel rendered diagnoses of PTSD and depression and 
arranged for the veteran to receive follow-up psychiatric 
treatment.  Subsequent reports show that the veteran 
participated in individual therapy and a PTSD counseling 
group, as well as pharmacological treatment for PTSD 
symptomatology.  The veteran's medical history as reflected 
in these reports included alcoholism, although they also 
reflect that the veteran has remained sober for many years; 
inflammatory bowel disease; and headaches for many years.  
The treatment reports show that the veteran was troubled by 
the full spectrum of PTSD symptoms, including being unable to 
sleep well, war-related nightmares, anger, irritability, 
social avoidance, hyperalertness, intensive memories of the 
war, and intrusive thoughts.  He tried to retire several 
years ago, but the symptoms worsened.  A June 1997 treatment 
notation recorded by the veteran's treating psychiatrist 
indicates that his life is "severely marked" by the death 
and carnage he experienced in Guadacanal.

The veteran underwent a VA examination for purposes of 
compensation in August 1997.  The examiner was provided with 
the veteran's claims file, including his service medical 
records, post-service hospitalization reports, and recent 
treatment records in conjunction with the examination.  
During the examination, the veteran described his experiences 
during World War II and in Guadacanal.  He told the examiner 
about his combat-related nightmares and that unexpected loud 
noise or unexpected touch cause him to jump or duck.  He also 
described his heart pounding, his eyes dilating and becoming 
scared when he is startled by little things such as someone 
walking into a room quickly.

According to the examination report, although the veteran is 
73 years old, he continues to work as a plumber for a local 
plumbing firm.  He typically gets assigned to do commercial 
work because he cannot work with his fellow plumbers.  He 
cannot work in the "clean room" because he gets too 
anxious, is quick to temper, and very irritable.  He stated 
he is constantly fatigued from not sleeping well.  The 
veteran described himself as a loner who does not make 
friends or do things with other people.  He has not been 
married for the past 15 years, although he is currently 
living with a woman.  He described the relationship as not 
serious but involving companionship.  The examiner rendered a 
diagnosis of chronic PTSD with depressive and anxious 
features and assigned a global assessment of functioning 
score of 51, noting that the veteran experienced occasional 
panic attacks, had conflict with peers and coworkers, and had 
few friends.

Based upon the VA examination report and the treatment 
reports, the RO recharacterized the veteran's service-
connected psychiatric disability as PTSD for rating purposes 
and assigned a 30 percent disability rating effective March 
22, 1994, reflecting the date the veteran's claim for 
entitlement to an increased disability rating was received.  
It is this rating assignment which the veteran has appealed 
to the Board.  

As discussed above, retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  
Rhodan, supra.  Therefore, impairment resulting from PTSD 
prior to November 7, 1996, must be evaluated utilizing the 
older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.  In terms of rating the 
veteran's level of disability, this case presents a 
relatively unique fact pattern, however, in that it appears 
he was not receiving treatment for PTSD or psychiatric 
symptomatology during the period between March 22, 1994, when 
he filed the claim for entitlement to an increased rating, 
and November 7, 1996, when the new regulatory criteria for 
rating psychiatric disorders went into effect.  Essentially 
there is no evidence other than his own statements reflecting 
the level of his impairment due to PTSD during this time 
frame.  As noted above, his 1994 statement indicates only 
very generally that his health had deteriorated due to his 
service-connected disabilities.  It appears impractical, 
therefore to attempt to perform separate analyses as to his 
level of impairment due to PTSD prior to and subsequent to 
November 7, 1996.  The RO's approach of evaluating the all 
the evidence of record (which except for the veteran's 
statement made in conjunction with his March 1994 claim 
entirely reflects his condition after the November 1996 
regulatory changes went into effect) and assigning the date 
the claim was received as the effective date, seems not only 
practical, but the most equitable application of the law to 
the facts of the veteran's case, under the circumstances.  
Therefore, the Board will do likewise.

A review of the evidence of record reflecting the veteran's 
condition and level of functioning in light of the old 
regulatory criteria involves an analysis of his PTSD 
symptomatology as it affects social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

In terms of the veteran's social adaptability, the evidence 
of record does not reflect that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, warranting a 70 percent 
disability rating.  Rather, considerable impairment, as 
commensurate with a 50 percent disability rating, is 
reflected in the evaluation of the VA examiner and in the 
treatment reports.  We note that the veteran has apparently 
conquered a long-standing problem with alcoholism, which 
indicates not only great will power, but a related 
improvement in social adaptability.  His PTSD symptomatology 
of becoming startled and scared by unexpected occurrences is 
indicative of considerable impairment as well.  Although the 
veteran describes himself as a loner who does not make 
friends, the evidence shows that he is able to maintain a 
close relationship with the woman with whom he resides.  
Based upon these indicators, his overall social impairment 
appears to be considerable, rather than severe.  

With regard to the veteran's industrial adaptability, under 
the criteria set forth in the older regulations, the Board 
emphasizes that the veteran is employed on a full-time basis, 
despite his relatively advanced age.  It appears that his 
employer makes special concessions for the veteran, including 
not requiring work in the "clean room" and assigning him 
only to certain types of jobs, which do not require working 
with other plumbers.  Especially in light of the regulatory 
instruction not to underevaluate the emotionally sick veteran 
with a good work record, the Board is of the opinion that the 
veteran's PTSD symptomatology resulted in considerable 
impairment of his industrial adaptability under the 
regulatory criteria in effect prior to November 7, 1996.  

Thus, considering the impairment resulting from PTSD 
symptomatology under the older regulatory criteria, the Board 
is of the opinion that a 50 percent disability rating 
reflecting considerable social and industrial impairment most 
accurately reflects the veteran's level of disability.  As 
greater impairment is not shown in the record on appeal, a 
higher disability rating is not appropriate.

As explained above, however, all impairment arising from PTSD 
must be evaluated under the criteria which are determined to 
be more beneficial to the veteran.  Marcoux, supra; Karnas, 
supra.  Thus, a comparison of the old regulatory criteria as 
applied to the facts of the veteran's case with the new 
regulatory criteria as applied to the facts must be 
performed.

The medical evidence of record reflects a degree of 
occupational and social impairment which more nearly 
approximates the criteria for a 50 percent disability rating 
under the new Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  Specifically, with 
respect to the criteria for a 50 percent rating, the evidence 
shows difficulty in establishing and maintaining effective 
work and social relationships, but not complete inability to 
establish and maintain ineffective relationships, as required 
for a 70 percent disability rating.  Furthermore, the 
evidence does not show symptoms such as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, near-continuous 
panic, spatial disorientation, or neglect of personal 
appearance and hygiene, which are examples specifically set 
forth in the criteria of the severity of symptomatology which 
would warrant 70 percent rating.  That the VA examiner 
assigned a global assessment of functioning score of 51 lends 
further support to this conclusion.  The Board is thus of the 
opinion that the evidence of record pertaining to the 
veteran's condition subsequent to November 7, 1996, more 
nearly reflects a 50 percent disability rating under the new 
regulations.  

Thus, under either set of regulatory criteria, the Board is 
of the opinion that a 50 percent disability rating provides 
the most accurate assessment of the veteran's level of 
impairment due to PTSD and that the evidence supports the 
grant of a 50 percent disability rating for PTSD.  As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 50 percent, to the extent that the 
veteran's appeal was seeking a higher rating, the appeal must 
be denied.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced as to allow application 
of the benefit of the doubt rule embodied in law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Entitlement to a compensable rating for residuals of malaria.

The veteran's service medical records reflect that he 
suffered a bout with malaria during his World War II service.  
He recovered without complications.  Service connection for 
residuals of malaria was granted by rating decision of 
November 1945.  A noncompensable disability rating was 
assigned and has been in effect ever since.

Currently, the veteran has not presented any specific 
contentions identifying any present residuals of malaria or 
any specific contentions as to exactly how any residuals 
might be actually disabling.  There is nothing contained in 
the medical records available for review indicating any 
complaints or treatment related to malaria.  

The regulatory rating schedule provides that malaria as an 
active disease will be rated as 100 percent disabling.  
Residuals of malarial infection, such as liver or spleen 
damage, are rated according to the rating criteria set forth 
for the appropriate body system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In the absence of any medical evidence indicating the 
presence of impairment resulting from malaria and any 
specific contentions from the veteran as to the nature of his 
claimed increase in disability, the Board can only hold that 
the currently-assigned noncompensable evaluation most 
accurately reflects the veteran's apparently nonexistent 
malaria-related symptomatology.  The requirements for a 
compensable evaluation under Diagnostic Code 6304 cannot be 
said to have been met in the absence of any evidence 
indicating present impairment resulting from malaria.  The 
preponderance of the evidence is thus against the veteran's 
claim for entitlement to a compensable disability rating for 
residuals of malaria.


ORDER

The claim for entitlement to service connection for headaches 
is well grounded.

A disability rating of 50 percent for PTSD is allowed, 
subject to the laws and regulations governing the provision 
of monetary benefits.

A compensable disability rating for residuals of malaria is 
denied.
REMAND

Because the Board has held that the veteran's claim for 
entitlement to service connection for headaches is well 
grounded, the VA now has a statutory duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
veteran in obtaining available facts and evidence to support 
his claim includes obtaining pertinent evidence that applies 
to all relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes obtaining copies of all 
records under the control of the VA.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Full compliance with the duty to 
assist also includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Therefore, upon 
remand, the RO should develop the evidence pertaining to the 
veteran's headaches in accordance with the duty to assist.

Because the evidence of record is not presently sufficient to 
support a grant of service connection for headaches; 
although, as discussed above, the veteran has presented a 
well grounded claim for that benefit, additional development 
is required.  To ascertain whether the veteran's headaches 
are chronic in nature and whether they are related to the 
episode in service, medical expertise is required.  
Therefore, the veteran should be scheduled for a VA 
examination for this purpose.

With regard to rating the veteran's gunshot wound residuals, 
the Board initially notes that the claim for entitlement to 
an increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  His assertion that the disability is 
greater is sufficient to make the claims plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
However, the Board is of the opinion that additional 
evidentiary development must be accomplished before an 
equitable and informed decision may be reached.  

A review of the veteran's service medical records shows that 
a complete description of the original shrapnel wound is 
included along with accounts of the medical treatment 
provided during service.  Governing regulations dictate that 
in evaluating complex disabilities such as the injuries 
resulting from gunshot or shell fragment wounds, which often 
involve severe injury to muscles, bones, skin, and other 
organs; the history of the injury is especially important 
along with a complete medical examination.  These regulations 
also specify the type of examination report detail and 
medical expertise required for a medical examination to be 
adequate for rating purposes.  See 38 C.F.R. §§ 4.41, 4.42, 
4.44, 4.45, 4.46, 4.55, 4.56.  Furthermore, in rating such 
disabilities, separate ratings often must be assigned to 
represent distinct disabilities even though all disabilities 
arose from the same injury.  In other words, separate ratings 
for impairment involving the shrapnel wound scar and 
impairment involving injury to the muscle tissue are often 
assigned, as long as the conditions do not constitute the 
"same disability" or the "same manifestation" so as to avoid 
prohibited pyramiding of ratings under 38 C.F.R. § 4.14.  
Evans v. Brown, 9 Vet. App. 273 (1996). 

A review of the evidence reveals that the veteran's most 
recent VA examination for rating purposes was conducted in 
August 1997.  The examiner gave a brief description of the 
veteran's clinical picture and presented the opinion that the 
veteran had "severe impairment."  No explanation of the 
reasons underlying this conclusion is included, however.  It 
does not appear that the examiner performed an analysis of 
the path of the bullet/shrapnel into the veteran's left 
shoulder and the resulting limitation of function.  Other 
than strength testing results, the examination report does 
not include information regarding the effect of the injury 
upon the veteran's left shoulder musculature.  The report 
also does not include a thorough description of the surface 
scar.  There is little information contained in the report 
regarding the impact that residuals of this injury might have 
upon the veteran's vocation as a plumber.

Moreover, a review of the examination report reflects that 
the examination was conducted by a doctor of osteopathy.  The 
Court has held that the Board must consider and rely upon 
independent medical evidence in supporting its recorded 
findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Because the analysis of the proper evaluation to be assigned 
to the veteran's service-connected right knee impairment is a 
legal determination which must be informed by facts of an 
inherently medical nature, the Board is more comfortable 
placing such reliance upon the medical conclusions of a 
physician who is a specialist in evaluating injuries such as 
the one at issue, i.e. an orthopedist or physical medicine 
specialist, rather than upon the findings of an osteopath.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Thus, a remand to allow for a 
medical examination by an appropriate specialist is required.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain all records 
reflecting the veteran's VA medical 
treatment, subsequent to September 
1998, the date of the most recent 
treatment records already contained in 
the claims file; which are not 
contained in his claims file for 
inclusion in the file.

2. The veteran should be afforded a VA 
examination by a specialist in 
neurology to evaluate the veteran's 
headaches and determine whether a 
relationship between the headaches and 
the explosion in service may be 
identified.  The examiner should also 
identify whether the headaches may be 
described as resulting from an organic 
disease of the nervous system which 
was originally shown in service.  The 
claims folder, including all records 
received pursuant to the above 
request, must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination and the results made 
available to the examiner for review 
prior to the completion of the 
examination report.  If the examiner 
finds it impossible to conclude with 
any certainty whether the veteran's 
headaches are related to service, this 
should be stated along with the 
reasons therefor.  The rationale for 
all opinions expressed should be fully 
explained.

3. The veteran should be afforded a VA 
examination by a medical doctor who is 
a specialist in orthopedics to 
evaluate all left shoulder pathology 
attributable to the gunshot wound 
residuals.  The claims folder, 
including the veteran's service 
medical records and all records 
obtained pursuant to the above 
request, must be made available to the 
examiner for review before the 
examination.  All tests and studies, 
including strength testing, range of 
motion testing, and all others deemed 
helpful by the examiner should be 
performed in conjunction with the 
examination and the results made 
available to the examiner for review 
prior to the completion of the 
examination report.  The examiner 
should review the veteran's service 
medical records and post-service 
medical records for an understanding 
of the original left shoulder injury 
he sustained in service.  The examiner 
is requested to fully describe all 
current impairment found, including 
skin impairment resulting from the 
scar(s), muscular impairment, bone 
impairment, and any nerve impairment; 
and the functional limitations 
resulting from the injuries, 
identifying all symptomatology in 
detail, and identifying precisely 
which current symptomatology is 
related to the inservice injuries.  
The examination report should cover 
any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use.  The examination 
report should also discuss any 
functional limitation arising from 
residuals of the injury, and any 
additional impairment arising from 
left shoulder pain.  If feasible, the 
examiner is requested to express 
additional functional limitation due 
to weakened movement, excess 
fatigability, incoordination, and 
painful motion, in terms of additional 
degrees of limitation of motion.  If 
the examiner determines that 
additional examinations by different 
specialists, such as a neurological 
examination, for example, are 
desirable to fully understand all 
impairment arising from the inservice 
injury, such examination(s) should be 
scheduled.  The complete rationale for 
all opinions expressed should be fully 
explained.

4. After the development requested above 
has been completed, the RO should 
again review the record.  In reviewing 
the increased rating claim, the RO 
should consider all impairment arising 
from the gunshot wound injury, 
assigning separate ratings in 
accordance with Evans, supra, if 
warranted.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals



 

